ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_03_FR.txt.                                                                                              391




                        DÉCLARATION DE M. LE JUGE AD HOC DUGARD

                 [Traduction]

                    1. J’ai voté en faveur de l’ordonnance et approuve sans réserve les
                 mesures y indiquées. Il est toutefois une question qui n’y a pas été traitée
                 et qui, selon moi, méritait une certaine attention. Il s’agit de la question
                 de savoir si le Costa Rica peut emprunter le fleuve San Juan pour se
                 rendre dans le territoire litigieux en vue de prendre des mesures appro-
                 priées à l’égard des deux nouveaux caños dans l’éventualité où, après
                 avoir consulté le Secrétariat de la convention de Ramsar et préalablement
                 informé le Nicaragua, il estimerait que de telles mesures sont nécessaires
                 pour empêcher qu’un préjudice irréparable ne soit causé à l’environne-
                 ment du territoire en question. De mon point de vue, cette question aurait
                 dû être examinée puisque, de toute évidence, elle oppose les Parties et
                 que, en l’absence d’un cadre approprié, elle risque de donner lieu à conflit.
                    2. Au cours de la procédure, le Nicaragua a clairement fait savoir qu’il
                 considérait le fleuve San Juan comme relevant de sa souveraineté et de sa
                 juridiction pleines et entières, le Costa Rica n’ayant le droit d’y naviguer
                 qu’aux « fins de commerce » visées dans le traité de limites de 1858. Invo-
                 quant la décision de la Cour en l’affaire du Différend relatif à des droits
                 de navigation et des droits connexes (Costa Rica c. Nicaragua) (arrêt,
                 C.I.J. Recueil 2009, p. 213), il a déclaré qu’il ne permettrait pas au
                 Costa Rica d’emprunter le San Juan pour aller réaliser des travaux de
                 remise en état sur les deux caños situés dans le territoire litigieux. Il a
                 également soutenu que la Cour ne pouvait indiquer de mesures conserva-
                 toires permettant au Costa Rica de naviguer sur le San Juan pour gagner
                 le territoire litigieux, au motif qu’une telle mesure porterait atteinte à sa
                 souveraineté territoriale sur ce fleuve.
                    3. Le Costa Rica, en revanche, a affirmé que le fleuve San Juan consti-
                 tuait pour lui la seule voie d’accès au territoire litigieux pour y réaliser des
                 travaux de remise en état. Il a fait valoir que la nature du terrain rendait
                 les deux nouveaux caños quasiment inaccessibles par voie terrestre ou par
                 hélicoptère, et que lui permettre de naviguer sur le fleuve pour accéder
                 aux nouveaux caños ne préjugerait en rien des positions des Parties pen‑
                 dente lite ni ne constituerait un problème pour le Nicaragua.
                    4. Dans ces circonstances, il me semble que la Cour aurait dû préciser
                 dans son ordonnance les conditions d’accès du Costa Rica aux deux nou-
                 veaux caños situés dans le territoire litigieux, en l’autorisant si nécessaire
                 à emprunter le San Juan. Or, dans le cadre de la mesure conservatoire
                 prescrite au point 2 E), elle s’est bornée à permettre au Costa Rica de
                 « prendre des mesures appropriées au sujet des deux nouveaux caños, dès
                 lors que de telles mesures seront nécessaires pour empêcher qu’un préju-
                 dice irréparable soit causé à l’environnement du territoire litigieux », sans

                                                                                              41




5 Ord 1051.indb 79                                                                                  24/06/14 15:58

                     certaines activités ; construction d’une route (décl. dugard) 392

                 préciser en rien la manière de procéder. La seule limitation imposée au
                 Costa Rica à cet égard est qu’il devra « évite[r] de porter atteinte de
                 quelque façon que ce soit au fleuve San Juan », ce qui revient à laisser le
                 Costa Rica libre de gagner les nouveaux caños situés dans le territoire
                 litigieux par voie maritime, terrestre, aérienne ou fluviale.
                    5. L’incertitude entourant l’accès aux deux nouveaux caños est aggra-
                 vée par celle qui subsiste quant au point de savoir si la décision rendue
                 par la Cour en l’affaire du Différend relatif à des droits de navigation et des
                 droits connexes (C.I.J. Recueil 2009, p. 213) proscrit catégoriquement
                 toute navigation du Costa Rica sur le San Juan à des fins autres que de
                 commerce. Certains passages de cette décision semblent indiquer que la
                 protection de l’environnement doit être prise en considération dans l’in-
                 terprétation du régime juridique appelé à régir la navigation sur le
                 San Juan, et que le Nicaragua doit s’abstenir d’adopter des mesures de
                 réglementation déraisonnables en matière de navigation. La Cour y
                 indique clairement que la protection de l’environnement constitue un
                 « but légitime » à prendre en compte lors de la réglementation de la circu-
                 lation sur le fleuve (ibid., p. 250, par. 88‑89, et p. 261, par. 127). Elle pré-
                 cise en outre que le pouvoir du Nicaragua de réglementer l’exercice, par
                 le Costa Rica, du droit de libre navigation que celui‑ci tient du traité de
                 limites de 1858 « n’est pas illimité, puisqu’il est subordonné aux droits et
                 obligations des Parties » (ibid., p. 249, par. 87) et que toute mesure de
                 réglementation ainsi prise « ne doit pas être déraisonnable, ce qui signifie
                 que son incidence négative sur l’exercice du droit en question ne doit pas
                 être manifestement excessive par rapport au bénéfice qu’elle présente pour
                 atteindre le but recherché » (ibid., p. 249‑250, par. 87, point 5). Rien ne
                 s’oppose donc à la conclusion qu’il serait déraisonnable, de la part du
                 Nicaragua, d’empêcher le Costa Rica d’emprunter le fleuve San Juan
                 pour aller réaliser des travaux de remise en état sur les nouveaux caños, la
                 protection de l’environnement constituant bien un « but légitime » aux
                 fins de la réglementation de la navigation sur le fleuve. Le caractère à la
                 fois légitime de ce but et raisonnable de cette approche constituerait ainsi
                 une conséquence nécessaire de la construction illicite, par le Nicaragua,
                 de deux nouveaux caños dans une zone dont l’environnement est protégé.
                    6. Dans ces circonstances, la Cour eût peut-être été bien inspirée
                 d’ordonner au Nicaragua de ne pas faire obstacle au libre accès du
                 ­
                 Costa Rica aux deux nouveaux caños via le fleuve San Juan, en reprenant
                 les termes de son ordonnance prescrivant à la Thaïlande, à titre de mesure
                 conservatoire, de ne pas faire obstacle au libre accès du Cambodge au
                 temple de Préah Vihéar (Demande en interprétation de l’arrêt du
                 15 juin 1962 en l­’affaire du Temple de Préah Vihéar (Cambodge c. Thaï-
                 lande) (Cambodge c. Thaïlande), mesures conservatoires, ordonnance du
                 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 555, par. 69, point 2).
                    7. Se pose donc toujours la question de savoir comment le Costa Rica
                 est censé se rendre dans le territoire litigieux s’il estime nécessaire de
                 prendre des mesures appropriées pour empêcher qu’un préjudice irrépa-
                 rable ne soit causé à l’environnement du fait de la construction des deux

                                                                                              42




5 Ord 1051.indb 81                                                                                  24/06/14 15:58

                     certaines activités ; construction d’une route (décl. dugard) 393

                 nouveaux caños. Le Costa Rica étant tenu d’informer préalablement le
                 Nicaragua de son intention de prendre de telles mesures, il est permis
                 d’espérer que ce processus se déroulera sans heurts. Il s’agit là toutefois
                 d’une question de retenue de la part de chacune des Parties. Le Nicaragua
                 et le Costa Rica sont l’un et l’autre très attachés à la protection de l’envi-
                 ronnement du territoire litigieux, et c’est avant tout cet attachement qui
                 devrait les guider si des travaux de remise en état sur les nouveaux caños
                 étaient envisagés.

                                                                   (Signé) John Dugard.




                                                                                            43




5 Ord 1051.indb 83                                                                                24/06/14 15:58

